El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
En mayo de 2004 nueve policías municipales(1) presen-taron una demanda en daños y perjuicios ante el Tribunal de Primera Instancia, Sala Superior de Caguas, contra el Municipio Autónomo de Caguas (Municipio), su alcalde, el Hon. William Miranda Marín, el Ledo. Alí Laboy Ramos y el Sr. Agustín Cartagena.(2) Los referidos funcionarios fue-*550ron todos demandados tanto en su carácter personal como en su carácter oficial; también fueron demandadas sus res-pectivas esposas y sociedades legales de gananciales.
La acción, según se expresó en la demanda, estaba ba-sada en la Constitución del Estado Libre Asociado (E.L.A.), en la Ley de Derechos Civiles de Puerto Rico, en la Cons-titución de Estados Unidos y en la Ley Federal de Dere-chos Civiles. En la referida demanda, los policías codeman-dantes alegaron que eran todos empleados municipales de carrera y que llevaban más de dieciséis años en la Policía Municipal de Caguas. Sostuvieron que a raíz del nombra-miento de Laboy Ramos como Comisionado de Seguridad Pública de la Policía Municipal de Caguas, por el alcalde William Miranda Marín —ambos conocidos afiliados al Partido Popular Democrático (P.P.D.)— se inició contra ellos un patrón de hostigamiento y persecución política. Este patrón se evidenció mediante la comisión repetitiva de actos ilegales con el alegado propósito de despojarlos de sus puestos regulares y de las funciones inherentes a éstos.
Dicho alegado patrón de conducta discriminatoria fue realizado por los referidos funcionarios, según los code-mandantes, debido a que éstos eran “conocidos afiliados” al Partido Nuevo Progresista (P.N.P.) y a que “varios de ellos militaban activamente en el mismo”. En general, señala-ron que no habían sido ascendidos a rangos superiores ni habían recibido aumentos salariales acordes a los años de experiencia, mientras que otros policías con rangos inferio-res habían recibido aumentos salariales significativos. Se-ñalaron, además, que habían sido trasladados y reubicados por los demandados a realizar funciones que no estaban relacionados con el rango y el puesto que debían ejercer, así como tampoco se les había provisto los recursos, tales como *551radios, transmisores, vehículos oficiales, uniformes y otros para realizar su trabajo.(3)
En fin, solicitaron del foro primario que declarase con lugar la referida demanda y condenara a los codemanda-dos al pago solidario de $200,000 para cada uno de los po-licías demandantes, $200,000 para cada una de sus espo-sas, $200,000 para las respectivas sociedades legales de gananciales compuestas por éstos y aquéllas, más las cos-tas, gastos y honorarios de abogado.
El Municipio contestó la demanda negando las alegacio-nes de discrimen y se afirmó que se desconocía la afiliación política de los demandantes. En específico, se alegó que en la Policía Municipal de Caguas existían personas con dis-tintas ideologías políticas, que el trabajo y la forma de su-pervisión de las labores de ésta se asignaban a base de las necesidades, disponibilidad de equipo y mejor utilización *552de recursos, por lo que no todos los guardias y policías con-taban con autos, motoras o medios de transportación o comunicación. Además, se alegó que las decisiones para proveer el servicio de vigilancia a la comunidad de Caguas no se hacían en consideración a ideas políticas.
El Municipio sostuvo, además, que los codemandantes habían recibido aumentos, por distintos conceptos, casi to-dos los años desde que comenzaron a trabajar para la Po-licía Municipal de Caguas. En especial, se alegó que los codemandantes no habían agotado los remedios adminis-trativos, ya que las reclamaciones del sistema de personal tenían que ventilarse ante la Junta de Apelaciones del Sis-tema de Administración de Personal (JASAP), quien tenía jurisdicción primaria sobre éstas.
Por su parte, el alcalde, Hon. William Miranda Marín, contestó la demanda negando que conocía la afiliación po-lítica de los codemandantes, por lo que alegó que nunca había discriminado contra ellos por esa causa ni por nin-guna otra. Además de la alegación anterior, reprodujo los demás planteamientos que hiciera el Municipio en su con-testación a la demanda, los cuales expresamos anteriormente.(4)
La parte demandada tomó deposiciones a seis de los po-licías codemandantes. En síntesis, los policías sorpresiva-mente declararon que no eran conocidos afiliados al P.N.P., sino meramente simpatizantes de dicho partido, y uno de ellos —Juan Bautista Reyes López — (5) era simpatizante del P.P.D. Testificaron que, a su entender, ni el ex Comisio-nado de la Policía, Ledo. Alí Laboy, ni el Hon. William Miranda Marín conocían su afiliación política. En consecuen-cia, ninguno de los policías testificó sobre actos específicos *553de alegado discrimen realizado por alguno de los referidos funcionarios.
En específico, tres de los policías demandantes alegaron que habían sido trasladados y reubicados a realizar funcio-nes que no estaban acorde con su rango y puesto, y para las cuales no se les brindaba el equipo necesario.(6) Sin embargo, éstos admitieron haber presentado apelaciones ante JASAP,(7) en 1998, por estos mismos alegados hechos discriminatorios. Las referidas apelaciones fueron todas desistidas con perjuicio y archivadas por la mencionada agencia en el 2000. Los restantes guardias declararon que las funciones que realizaban estaban de acuerdo con la descripción del puesto que ocupaban.
Además, los policías demandantes aceptaron haber re-cibido aumentos de sueldo, generales, estatutarios y por méritos durante el período en que sufrieron el alegado dis-crimen político. Ninguno declaró que recibiera un sueldo por debajo de la escala salarial del puesto que ocupaba.
Así las cosas, el Municipio presentó una moción de sen-tencia sumaria para la desestimación de la demanda en su totalidad. Esta fue acompañada de las deposiciones toma-das a los policías demandantes, certificaciones oficiales, ex-pedientes de personal y las apelaciones y resoluciones de JASAP en el caso Núm. T-X 98-12-590. En dicha solicitud se adujo, como hechos materiales incontrovertidos basados en las deposiciones tomadas a los demandantes, lo si-guiente: Primero, que los demandantes Luis M. López Co-lón, Regino Serrano y Miguel Aponte habían apelado ante JASAP las mismas actuaciones que ahora reclamaban en la demanda, y que éstos habían presentado una solicitud de desistimiento ante esta agencia, por lo cual su acción fue archivada con peijuicio en agosto del 2000, antes de que se presentara la demanda objeto del presente caso. *554Segundo, que los restantes codemandantes nunca acudie-ron ante JASAP a apelar las actuaciones del Municipio re-lacionadas a las condiciones de trabajo que plantearon en la demanda, por lo cual, al aplicar la doctrina de jurisdic-ción primaria, era la referida agencia quien tenía jurisdic-ción para resolver los asuntos de personal. Sobre este particular, se sostuvo que ninguna de las alegaciones de la parte demandante permitía concluir que en el presente caso concurrían las circunstancias que justificasen preterir el trámite administrativo.
En específico, el Municipio señaló que la parte deman-dante no podía presentar prueba fehaciente que estable-ciera que las alegadas actuaciones de éste ni de los funcio-narios demandados estuviesen motivadas por discrimen político ni que demostrase que éstos habían sido hostigados o perseguidos por motivo de sus ideologías políticas. En vista de ello, el Municipio sostuvo que los codemandantes carecían de causa de acción, ya que en sus deposiciones admitían no tener evidencia que demostrase que el alcalde William Miranda, los supervisores o los comisionados de la policía —en específico, el Ledo. Alí Laboy— tuviesen cono-cimiento de su afiliación política; más aún, cuando admi-tieron que no participaron activamente de actividades político-partidistas. Por ello, el Municipio sostuvo que los codemandantes no alegaron actuaciones discriminatorias por parte suya, ni en su carácter oficial ni en su carácter personal.
Además, el Municipio adujo en la referida moción que los codemandantes admitieron que las condiciones de em-pleo, que ellos alegaron ser discriminatorias, eran las mis-mas de otros compañeros, sin conocer si todos ellos compar-tían su misma ideología política; en otras palabras, que los policías no podían identificar cuáles policías municipales identificados con otro partido político recibían un trato preferential o distinto a ellos. A su vez, señaló que los code-mandantes no realizaban funciones fuera de las que com-*555prendían sus cargos, que éstos habían declarado que recibieron aumentos de sueldo por distintos conceptos antes, durante y después del alegado periodo discriminato-rio,(8) y que ninguno recibía una paga que estuviese por debajo de la escala salarial del puesto que ocupaban.
Por último, el Municipio alegó que la causa de acción por discrimen presentada por los codemandantes había prescrito, ya que los alegados daños habían ocurrido en o antes de 1997 y la demanda fue presentada el 29 de diciembre de 2000, o sea, fuera del término prescriptivo de un (1) año dispuesto por el Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298.
Los codemandantes se opusieron a la solicitud de sen-tencia sumaria presentada por el Municipio. Ello no obs-tante, dicha oposición se limitó a señalar —única y escue-tamente— que la naturaleza de su reclamación, al tratarse de una violación de derechos civiles, justificaba preterir el trámite administrativo y alegar que el discrimen político era un daño continuo, por lo cual no estaba prescrita la acción. En el escrito en oposición, no se hizo referencia al-guna en cuanto a las alegaciones del Municipio sobre la insuficiencia de la prueba de los codemandantes para pro-bar una causa de acción por discrimen político. Tampoco se adujeron hechos que estuviesen en controversia ni se acompañó dicha oposición con declaraciones juradas ni con alguna otra prueba documental para rebatir los hechos in-controvertidos alegados por el Municipio.
El foro primario acogió la solicitud de sentencia sumaria presentada por el Municipio y procedió a dictar sentencia, desestimando la demanda instada contra todos los deman-dados. El referido foro determinó que la bien fundamen-tada moción sostenía plenamente la alegación en cuanto a la insuficiencia de la evidencia de los demandantes para sostener una causa de acción por discrimen político. Ello, *556debido a que la parte demandante no presentó prueba fe-haciente que demostrase que las alegadas actuaciones del Municipio estuvieran motivadas por discrimen político ni que controvirtiera los hechos alegados por el Municipio. Lo anterior se evidenció por la carencia de documentos por parte de los codemandantes.
Dicho foro concluyó, además, que el hecho de que algu-nos de los policías demandantes hubiesen presentado una querella ante JASAP por los mismos alegados actos discri-minatorios, que hubiesen desistido de ésta y que la agencia hubiese archivado el caso con perjuicio sin que dicha deci-sión fuese apelada, impedía que pudiesen levantar nueva-mente los mismos planteamientos por medio de la de-manda instada.
Sobre las alegaciones relacionadas con el sistema de personal de los restantes policías, el foro de instancia de-terminó que el foro con jurisdicción exclusiva era JASAP, por lo cual se encontraba impedido de ejercerla.
Sobre la alegación de prescripción, el tribunal de instan-cia determinó que por ser el Ledo. Alí Laboy la persona identificada en la demanda como la que cometió los alega-dos actos discriminatorios, y al haber éste cesado sus fun-ciones el 30 de noviembre de 1999, el término de un (1) año para presentar la acción por discrimen había prescrito el 30 de noviembre de 2000. Expresó el mencionado foro que, aun cuando la parte demandante alegó que se trataba de un daño continuado, ésta no presentó contradeclaraciones ni contradocumentos para apoyar dicha alegación.
Inconformes con la anterior determinación, los code-mandantes acudieron, vía recurso de apelación, ante el Tribunal de Apelaciones. Alegaron como errores cometidos por el foro primario el determinar que no hubo discrimen en su contra, al concluir que no hubo suficiencia de prueba y al concluir que la causa de acción estaba prescrita.
El foro apelativo intermedio expresó, en la sentencia que emitiera, que las alegaciones de los codemandantes *557eran “preocupantes” y que existían controversias pendien-tes de adjudicar. Entendió dicho foro que la alegada pres-cripción de las causas de acción sobre discrimen político y los correspondientes daños era un hecho esencial y material; ello, según expresó, porque para determinar el mo-mento en que comienza a transcurrir el término prescrip-tivo de un (1) año, tenía que determinarse el momento específico en que el perjudicado advenía en conocimiento del daño. Dicho aspecto, señaló el foro apelativo, no era fácil de determinar ni podía resolverse por la vía sumaria.
Sobre la determinación de instancia en cuanto a que los codemandantes no presentaron ninguna prueba que con-trovirtiera los hechos establecidos por el Municipio en su solicitud de sentencia sumaria, el foro apelativo expresó:
Al examinar la solicitud de sentencia sumaria, aunque bas-tante bien fundamentada, aún quedan dudas y preocupación sobre la verdad de los hechos. Aunque podría tenerse la impre-sión de que la oposición presentada por los Apelantes no aportó nada que refutara la solicitud de los Apelados, ni en menor grado, controvirtiera el conjunto de hechos esenciales y mate-riales a su causa, según establecieron como incontrovertidos, los Apelados, ello no obra a favor de que automáticamente se resuelva sumariamente. La causa es una de inquietantes reclamaciones. (Enfasis nuestro.) Apéndice, pág. 14.
En consecuencia, el foro apelativo dictó sentencia en la que revocó al foro primario y le ordenó a que celebrara una vista evidenciaría.
Inconform.es con esta determinación, el Municipio y el Procurador General, en representación del Hon. William Miranda Marín, acudieron ante este Tribunal, de forma separada, mediante recursos de certiorari. Plantearon, en esencia, los mismos señalamientos de error. En ellos se le imputa al foro apelativo intermedio haber errado, en sín-tesis y en lo pertinente:
(1) al ordenar la celebración de una vista evidenciaría por entender que existían dudas sobre la veracidad de los hechos que surgen de la evidencia presentada con la mo-*558ción de sentencia sumaria, cuando la parte recurrida no aportó prueba para controvertir tales hechos;
(2) al resolver que quedó duda acerca de que los apelan-tes no ofrecieron suficiente prueba como para establecer una causa de acción por discrimen político;
(3) al resolver que no se podía determinar que la acción estaba prescrita, y
(4) al resolver que la acción justificaba preterir el trá-mite administrativo. Véanse: Petición de certiorari, CC-2004-122, pág. 7; Petición de certiorari, CC-2004-1120, pág. 9.
Consolidamos los recursos presentados. Le concedimos a la parte recurrida el término de veinte días para mostrar causa por la cual no se debía expedir el auto solicitado y dictar sentencia revocatoria de la emitida en el presente caso por el Tribunal de Apelaciones. Contando con la com-parecencia de las partes, y estando en condiciones de resolver el recurso, procedemos a hacerlo.
Por estar relacionados, discutimos conjuntamente los señalamientos de error primero y segundo. Alegan los pe-ticionarios que el Tribunal de Apelaciones erró al ordenar la celebración de una vista evidenciaría, ya que era claro que los codemandantes no tenían una causa de acción por discrimen político. Veamos.
 Establece la Sec. 1 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 257, que “[n]o podrá establecerse discrimen alguno por motivo de raza, color ... ni ideas políticas o religiosas.” En virtud del anterior mandato, y de forma consistente, este Tribunal ha expresado que los empleados públicos gozan de protección en sus cargos contra el discri-men por ideas políticas. Alberty v. Bco. Gub. de Fomento, 149 D.P.R. 655 (1999); McCrillis v. Aut. Navieras de P.R., *559123 D.P.R. 113 (1989); Ramos v. Srio. de Comercio, 112 D.P.R. 514 (1982).
Vale la pena destacar que la gran mayoría de las decisiones emitidas por este Tribunal respecto a la materia en controversia ha atendido el discrimen político dentro de una situación en que el empleado público es de confianza y ha sido despedido; esto es, la elaboración de normas probatorias para establecer el discrimen político se ha dado dentro de este contexto.(9) En atención a ello, es necesario señalar que en el presente caso ni se trata de empleados de confianza ni de una demanda por despido. Trata de unas alegaciones hechas por empleados de carrera que alegan que el patrono realizó ciertos actos —alegadamente motivados por discrimen político— que resultaron perjudiciales para ellos. Ello no obstante, somos del criterio que la normativa que expondremos a continuación, la cual trata sobre empleados de confianza que han sido despedidos, aplica también, sustancialmente, al empleado de carrera y que abarca situaciones como las del presente caso donde el empleado alega actos del patrono que le fueron perjudiciales.
Este Tribunal ha resuelto que se establece una presunción, o caso prima facie de discrimen político, en la situación de un empleado público de confianza que ha sido cesanteado o despedido, cuando éste prueba los hechos siguientes: (1) que no hay un motivo racional para su despido, y (2) que ha sido sustituido por una persona que pertenece a un partido distinto al suyo, el cual es el mismo de la autoridad nominadora. Rodríguez Cruz v. Padilla Ayala, *560125 D.P.R. 486 (1990); McCrillis v. Aut. Navieras de P.R., ante; Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982 (1972). En Rodríguez Cruz v. Padilla Ayala, ante, añadimos que el empleado deberá demostrar, ade-más, que está identificado claramente con un partido político.
De los requisitos enumerados anteriormente para establecer una presunción por discrimen político, al empleado de carrera sólo deben aplicarle: (1) el demostrar que no hubo justa causa o motivo racional para el despido o acción perjudicial de que se trate y (2) que es de una clara identificación política. El requisito de demostrar que ha sido sustituido por otra persona perteneciente a un partido distinto al suyo, no debe aplicar a los casos de empleados de carrera, ya que éstos gozan de un derecho propietario en el empleo, tienen un reconocido interés en la retención de su puesto, tienen derecho a la permanencia y sólo pueden ser removidos de sus puestos por justa causa, previa formulación de cargos y vista. Véanse: Matías v. Mun. de Lares, 150 D.P.R. 546 (2000); Marrero Caratini v. Rodríguez Rodríguez, 138 D.P.R. 215 (1995).
En McCrillis v. Aut. Navieras de P.R., ante, señalamos que, respecto a los aspectos procesales y probatorios, una demanda fundada en un despido por razones políticas es una acción civil ordinaria en la que el demandante tiene el peso y la obligación primaria de presentar prueba. Regla 10(A) y (B) de Evidencia, 32 L.P.R.A. Ap. IV. Para que pueda inferirse el discrimen político, “el demandante tiene que aportar prueba que establezca los hechos básicos antes mencionados. De así hacerlo, [entonces] el demandado [vendrá] obligado a ofrecer prueba conducente a demostrar la no existencia de los hechos básicos y, en consecuencia, la del hecho presumido”. (Énfasis nuestro.) McCrillis v. Aut. Navieras de P.R., ante, pág. 141.
En McCrillis v. Aut. Navieras de P.R., ante, ex-*561presamos, además, que la mera alegación de discrimen po-lítico no activa la presunción o inferencia de discrimen(10) y que el demandante está obligado a establecer los requisitos anteriormente expresados. Más aún, el empleado de con-fianza despedido tiene el peso inicial de probar, por prepon-derancia de la prueba, que la conducta protegida fue el factor sustancial o motivante para la acción de despido. De otra forma, no sería posible ni razonable exigirle al Estado que derrote una presunción sostenida solamente por una alegación.
También reconocimos en McCrillis v. Aut. Navieras de P.R., ante, que la norma adoptada en Puerto Rico era muy similar a la norma probatoria establecida en la jurisdicción federal en Mt. Healthy City Board of Ed. v. Doyle, 429 U.S. 274, (1977). De acuerdo con ésta, para que un demandante prevalezca en una acción al amparo de la Primera Enmienda de la Constitución de Estados Unidos, fundada en discrimen político, no es suficiente la mera ale1 gación de su existencia. El demandante tiene que cumplir con los requisitos de prueba necesarios para establecer su reclamación. Específicamente, tiene el peso inicial de pro-bar, por preponderancia de la prueba, que la conducta protegida fue el factor “sustancial” o “motivante” para la acción de despido. Una vez el empleado cumple con su deber de probar un caso prima facie, le corresponde al Estado demostrar que el demandante fue despedido por otras razones legítimas ajenas a su afiliación política. Véase McCrillis v. Aut. Navieras de P.R., ante, pág. 142.
El análisis establecido en Mt. Healthy City Board of Ed. v. Doyle, ante, para los casos por discrimen político, transfiere el peso de la prueba al patrono una vez el empleado demandante produzca suficiente evidencia prima *562facie. Esto significa que, si el empleado demandante ha establecido un caso prima facie por discrimen, para que el patrono pueda prevalecer tendrá que producir suficiente evidencia tendente a demostrar que la acción adversa ocu-rrió por motivos no discriminatorios.
En resumen, para que un empleado de carrera, como en el presente caso, pueda activar una presunción de discrimen político, debe demostrar que ha sido despedido sin motivo racional o, en casos en que no haya habido un despido, que se ha tomado alguna acción perjudicial en su contra en el curso del empleo sin justificación racional para ello. Asimismo el demandante debe probar que es clara su identificación político-partidista. Además de lo anterior, tiene el peso inicial de probar, por preponderancia de la prueba, que la conducta protegida fue el factor sustancial o motivante para la acción perjudicial.
hH I — -i
Sabido es que procede dictar sentencia sumaria si de las alegaciones, deposiciones, contestaciones a interrogatorios y admisiones ofrecidas, en unión a las declaraciones juradas —si las hubiese— surge que no hay controversia real sustancial en cuanto a ningún hecho material, y como cuestión de derecho debe dictarse sentencia a favor de la parte promovente. Regla 36.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Al dictar sentencia sumaria, el tribunal: (1) analizará los documentos que acompañan la moción de sentencia sumaria y los documentos incluidos con la moción en oposición y aquellos que obren en el expediente del tribunal; (2) determinará si el oponente controvirtió algún hecho material o si hay alegaciones de la demanda que no han sido controvertidas o refutadas en forma alguna por los *563documentos. Véanse: Vera v. Dr. Bravo, 161 D.P.R. 308 (2004); PFZ Props., Inc. v. Gen. Acc. Ins. Co., 136 D.P.R. 881 (1994).
Solicitada la sentencia sumaria basada en declaraciones juradas o en documentos admisibles en evidencia, la parte opositora no puede cruzarse de brazos y descansar en las alegaciones si desea derrotarla. B.C.R. Co., Inc. v. Tribunal Superior, 100 D.P.R. 754 (1972). Dicha parte tiene que refutar los hechos alegados y sustanciar su posición con prueba consistente en contradeclaraciones juradas y contradocumentos que pongan en controversia los hechos presentados por el promovente. E.L.A. v. Cole, 164 D.P.R. 608 (2005); Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992). Si se cruza de brazos, corre el riesgo de que le dicten sentencia en su contra sin un juicio en su fondo. E.L.A. v. Cole, ante; Mercado Vega v. U.P.R., 128 D.P.R. 273 (1991); Cuadrado Lugo v. Santiago Rodríguez, 126 D.P.R. 272 (1990).
Al considerar la moción de sentencia sumaria se tendrán como ciertos los hechos no controvertidos que cons-ten en los documentos y las declaraciones juradas presentadas por la parte promovente. Piñero v. A.A.A., 146 D.P.R. 890 (1998). Cuando de los documentos no controvertidos que se acompañan surge que no existe una legítima disputa de hecho, que sólo resta aplicar el derecho y que no se ponen en peligro los intereses de las partes, se dictará sentencia sin necesidad de que se celebre una vista en los méritos. Audiovisual Lang. v. Sist. Est. Natal Hnos., 144 D.P.R. 563 (1997).
Conforme a lo expresado, un tribunal puede dictar sentencia sumaria cuando no existan dudas sobre los hechos que no han sido controvertidos y cuando la parte contra la que se presenta no ofrece prueba para controvertirlos.
*564HH 1 — 1
Un análisis de las deposiciones tomadas a los codeman-dantes, y demás documentos acompañados con la moción de sentencia sumaria, revela que. no hay controversia en cuanto a los hechos siguientes: (1) que todos los codeman-dantes declararon no saber si el alcalde William Miranda o el comisionado Alí Laboy conocían sobre sus respectivas afiliaciones políticas; (2) que, contrario a lo alegado en la demanda, los demandantes no eran “conocidos afiliados” del P.N.P., ya que éstos declararon específicamente que no participaban activamente en campañas, mítines políticos o actividades del P.N.P.; (3) que las condiciones de trabajo de los policías demandantes eran las mismas que las de otros policías de la guardia municipal, y que éstos no pudieron establecer si policías de afiliación política distinta disfru-taban de mejores condiciones de trabajo; (4) que los poli-cías demandantes no contaban con evidencia sobre cuáles policías con rangos más bajos y menos tiempo de trabajo tenían un sueldo más alto que éstos; (5) que los demandan-tes no conocían si estos policías que habían recibido au-mentos salariales eran afiliados a otro partido, y (6) que los demandantes habían recibido aumentos salariales en años anteriores, coetáneos y posteriores al alegado periodo de discrimen, y que ninguno recibía un salario por debajo de la escala salarial conforme a su puesto.
Los policías no refutaron de forma alguna los anteriores hechos incontrovertidos, alegados por el Municipio. Los po-licías demandantes no presentaron declaración o docu-mento alguno en su escrito en oposición. En dicho escrito, los codemandantes se limitaron a alegar, de forma escueta, que su acción justificaba preterir el trámite administrativo y que la acción no estaba prescrita por tratarse de un daño continuado.
*565IV
Es correcto que este Tribunal en casos de discrimen, en los cuales es necesario establecer un elemento intencional —o sea, si la intención del patrono al realizar la alegada acción perjudicial estuvo motivada por un ánimo discrimi-natorio— no ha favorecido el uso del mecanismo de senten-cia sumaria. Véase Soto v. Hotel Caribe Hilton, 137 D.P.R. 294 (1994).(11)
Expresamos en este caso que el uso de sentencia sumaria “tiene que ser mesurado y procederá sólo cuando el tribunal quede claramente convencido de que tiene ante sí, de forma no controvertida, todos los hechos materiales pertinentes y de que, por lo tanto, una vista en los méritos resulta innecesaria”. (Énfasis nuestro.) Soto v. Hotel Caribe Hilton, ante, pág. 306. En consecuencia, en casos de discrimen sólo procederá que se dicte sentencia sumariamente cuando del estudio de todos los documentos presentados surge que no existe controversia alguna sobre hechos esenciales.
Ahora bien, somos del criterio que el presente caso es distinguible del caso Soto v. Hotel Caribe Hilton, ante. En *566el presente caso los policías demandantes no cumplieron con su deber de establecer un caso prima facie o una pre-sunción por discrimen. Como claramente se puede apreciar, tanto de las alegaciones de la demanda como de los testi-monios prestados por los demandantes en las deposiciones que le fueron tomadas, no surge que los demandantes fue-ran de una conocida identificación política; tampoco surge algún acto específico realizado, por parte de los demanda-dos, con la intención de discriminar.
La actuación del foro de instancia de desestimar el caso por sentencia sumaria fue correcta en derecho, ya que en la etapa de descubrimiento de prueba ya era evidente que los demandantes no contaban con la evidencia suficiente para establecer un caso prima facie de discrimen político. Au-sente dicha prueba, la celebración de una vista en los mé-ritos era innecesaria, y por consiguiente, procedía desesti-mar la acción.
En resumen, este es un caso claro en que no hay contro-versia de hechos, por lo que estaban presentes las condicio-nes apropiadas para resolverlo por la vía sumaria. Dicho de otra forma, el foro de instancia tenía ante sí todos los hechos esenciales para hacer la determinación que hizo. La determinación del foro apelativo, al ordenar la celebración de una vista evidenciaría es, por consiguiente, errónea.
En vista de lo anteriormente expuesto, resulta innece-sario discutir los errores señalados en cuanto a la alegada prescripción de la acción y de la jurisdicción primaria de JASAP para atender dicho asunto.(12)
Por los fundamentos antes expresados, procede revocar la sentencia emitida en el presente caso por el Tribunal de Apelaciones.

*567
Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri y la Juez Aso-ciada Señora Rodríguez Rodríguez concurrieron con el re-sultado sin opinión escrita. El Juez Asociado Señor Rivera Pérez no intervino.

 Luis Manuel López Colón, Miguel Aponte Rivera, Regino Serrano Mercado, Carlos Rubén Vázquez Morales, Juan Bautista Reyes López, Benjamín García Reyes, Félix Antonio Alamo Cotto, Juan Carlos Sánchez y Vicente Álvarez Aponte.


 Estos dos últimos desempeñaron el cargo de Comisionado de Seguridad Pú-blica de la Policía Municipal de Caguas. Laboy Ramos ocupó dicho cargo del 14 de *550enero de 1997 al 30 de noviembre de 1999, bajo la administración del Hon. William Miranda Marín. Cartagena ocupó el mismo cargo del 1 de enero de 2000 al 31 de diciembre de 2000, también bajo la administración del Hon. William Miranda Marín.


 Las alegaciones específicas de los codemandantes son las siguientes: Luis Manuel López Colón alegó:
a. Que mientras realizaba funciones de vigilancia en el estacionamiento de los vehículos del Departamento de Obras Públicas no tenía personal a cargo y carecía de radio transmisor y de vehículo oficial, lo que ocasionaba que tuviera que dar vigilan-cia caminando largos tramos.
b. Que otro personal de la guardia municipal con menos tiempo de servicio y menor rango devengaba un salario mensual mayor que el de éste.
Por su parte, Miguel Aponte Rivera alegó:
a. Que había brindado 20 años de servicio en la Guardia Municipal y deven-gaba un salario de $1,310.
Regino Serrano Mercado alegó:
a. Que su rango era de cabo y se le habían asignado tareas de plantón sin el equipo necesario.
b. Que no se le estaba pagando conforme a la escala salarial de su rango.
Carlos Rubén Vázquez Morales sostuvo:
a. Que llevaba 19 años de servicio y no recibía la paga adecuada, siendo dicha cantidad inferior a la que recibían guardias con menos años de servicio.
b. Que dicho acto era discriminatorio, por razones político-partidistas.
c. Que fue obligado a recibir readiestramiento sin recibir pago extra por ello.
Juan Bautista Reyes Flores, Benjamín García Reyes, Félix Antonio Álamo Co-tto, Juan Carlos Sánchez Concepción y Vicente Álvarez Aponte alegaron, respectiva-mente, que:
a. No recibían la paga adecuada con relación a los años de servicio que habían prestado, además de ser discriminados por sus creencias políticas.
b. Que los actos u omisión de una justa retribución económica habían mermado o impedido mayores ingresos a la Sociedad Legal de Gananciales compuesta por éstos y sus cónyuges. Véase Apéndice, págs. 37 — 40.


 No surge del expediente que el Ledo. Alí Laboy y el Sr. Agustín Cartagena hayan contestado la demanda.


 Este último, simpatizante del Partido Popular Democrático (P.P.D.), declaró que la razón por la cual había instado la demanda por alegado discrimen político fue porque se le había ordenado tomar un adiestramiento en la Academia de la Policía durante 1997 a 1998 y no se le había pagado extra por ello.


 Estos son: Luis M. López Colón, Vicente Álvarez Aponte y Miguel Aponte Rivera.


 Querella Núm. T-X 98-12-590 presentada el 23 de noviembre de 1998.


 Surge de las deposiciones tomadas a los codemandantes que todos recibieron aumentos de sueldo de 1994 a 2001.


 La definición y distinción entre el empleado de carrera y el empleado de confianza ha sido atendida por nuestra jurisprudencia. La mayor diferencia entre estas dos categorías de empleados es que los primeros deben pasar por el proceso de reclutamiento y selección que detalla la Ley de Personal de Servicio Público de Puerto Rico y que gozan de seguridad en el empleo, por lo cual sólo pueden ser destituidos por justa causa. Véanse: S.L.G. Giovanetti v. E.L.A., 161 D.P.R. 492 (2004); Matías v. Mun. de Lares, 150 D.P.R. 546 (2000); Marrero Caratini v. Rodrí-guez Rodríguez, 138 D.P.R. 215 (1995).


 Añadimos allí que la mera alegación de un hecho básico, sin que haya sido debidamente establecido, no activa una presunción que permita la inferencia de un hecho presumido.


 En Soto v. Hotel Caribe Hilton, 137 D.P.R. 294 (1994), se presentó una demanda por discrimen por razón de edad al amparo de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sees. 146-151) y de la Age Discrimination Employment Act. En este caso, el demandante, ante una moción de sentencia sumaria para des-estimar su acción, logró activar una presunción por discrimen por razón de edad. Esto es, demostró: (1) que era mayor de 40 años, (2) que estaba capacitado para efectuar su labor, (3) que fue despedido sin justa causa y (4) que fue sustituido por un empleado más joven. Una vez activada la presunción, el patrono demandado, por su parte, justificó su acción de despido por alegadas repetidas violaciones al reglamento de la compañía. Este Tribunal determinó que el demandante, al presentar documen-tos, declaraciones juradas y deposiciones, logró establecer la existencia de un motivo discriminatorio en las acciones del patrono. Por ello, este Tribunal concluyó que existían controversias de hecho que incidían en aspectos medulares del caso y que ameritaban dilucidarse en una vista en sus méritos. Específicamente, determinamos que el demandante logró establecer una controversia sobre la existencia o no de una intención discriminatoria y de si las actuaciones del patrono constituyeron un mero pretexto para encubrir el discrimen. Por ello, revocamos la sentencia dictada por el foro apelativo, la cual, a su vez, confirmaba una sentencia que desestimaba la acción por la vía sumaria.


 Ello no obstante, reiteramos lo ya resuelto por este Tribunal en cuanto a que en situaciones en las que se reclama al patrono una indemnización por violación de derechos civiles, el empleado público “queda excusado de acudir en primera instancia al foro administrativo para reclamar cualquier responsabilidad civil de dicho patrono”. Iguartúa de la Rosa v. A.D.T., 147 D.P.R. 318, 332 (1998), citando a Cintrón v. E.L.A., 127 D.P.R. 582, 595 (1990).